Citation Nr: 0500783	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  95-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
July 1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
the cause of the veteran's death.

Appellant and her daughter testified at a hearing at the RO 
in February 1996.  The file was subsequently misplaced and 
reconstructed, and a transcript of that hearing is not in the 
reconstructed file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Further development and notice is 
needed as set out below.

The original C-file has apparently been lost and the current 
C-file is a reconstruction that lacks many documents that 
were in the original.  If records are lost or destroyed while 
in government custody, VA's duty to assist is heightened, and 
includes an obligation to search for other forms of records 
that support a claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).

The file does not show that RO has exhausted all attempts to 
obtain important documents that were lost with the original 
C-file.  Significant missing documents include appellant's 
testimony in a RO hearing in February 1996, the consequent 
Hearing Officer's Decision that continued the denial of 
benefits, all VA rating decisions issued during the veteran's 
lifetime, and all VA medical examinations conducted during 
the veteran's lifetime.  

In addition, while the Disabled American Veterans is listed 
as the appellant's representative, the current claims file 
does not a power of attorney form.  Such form should be 
obtained as part of the remand development.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  RO must furnish the appellant and 
her service representative a letter 
notifying them of the VCAA and its 
duties to notify and assist, 
specifically as regards the issues 
currently on appeal.  The letter should 
include a description of the evidence 
necessary to substantiate the claim, a 
statement of the evidence still needed 
to substantiate the claim, and the 
respective responsibilities of VA and 
appellant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be expressly told to 
submit everything that she has 
concerning this claim.  38 C.F.R. 
§ 3.159 (2004).

2.  The appellant should be afforded an 
opportunity to complete a form 
designating the Disabled American 
Veterans as her representative.  If she 
desires a change, or to proceed without 
representation, she may so proceed, but 
the matter must be clarified for the 
claims file.

3.  Appellant is notified that the 
original claims file has been 
misplaced.  She should therefore, be 
requested to submit copies of any 
records she may have from the VA 
including documents previously 
submitted.  She should also submit any 
correspondence or ratings that she may 
have received over the years.  She 
should also indicate all places where 
the veteran received medical treatment 
during his lifetime, and records from 
those facilities should be requested.  
She should provide release of 
information forms for any private 
records that have to be sought.  To the 
extent there is an attempt to get 
records that is unsuccessful, 
documentation of the attempts made 
should be associated with the claims 
folder.

4.  RO should diligently search VA 
administrative and medical files for 
the following documents: all rating 
decisions during the veteran's 
lifetime, all VA medical examinations 
of the veteran (especially Compensation 
and Pension Examinations), the 
transcript of appellant's RO hearing in 
February 1996, and the consequent 
Hearing Officer's Decision.  If these 
documents cannot be found within VA 
files, appellant (as noted above) and 
her listed representative should be 
asked to provide copies of these 
documents in their possession.  To the 
extent the records cannot be obtained, 
the claims file should reflect the 
efforts undertaken.

5.  If the transcript of appellant's RO 
testimony in February 1996 is not 
found, appellant should be asked if she 
wants to repeat her testimony, either 
before RO or before the Board.  If 
appellant waives repeat testimony, her 
written waiver should be obtained and 
associated with the file.
  
6.  If the development listed above 
produces any new evidence for the file, 
the RO should obtain a new VA medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
service-connected disabilities 
materially contributed to the cause of 
the veteran's death.  The examiner 
should review the C-file in rendering 
his opinion.  If the examiner cannot 
provide an opinion without speculating, 
the examiner should so state.

7.  Following any necessary development 
in addition to that listed above, RO 
should re-adjudicate appellant's claim 
for service connection for cause of the 
veteran's death on the merits.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative (if so 
designated) should be provided with a Supplemental Statement 
of the Case, and afforded a reasonable opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



